     Case 2:18-cv-09859-MLCF-JCW Document 16 Filed 12/05/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


MARTEL D. BAILEY                              *       CIVIL ACTION NO. 18-9859
                                              *
VERSUS                                        *       JUDGE MARTIN L.C. FELDMAN
                                              *
LIFE INSURANCE COMPANY OF                     *       MAGISTRATE JUDGE JOSEPH
NORTH AMERICA                                 *       C. WILKINSON
*     *   *    *   *    *                     *       *     *   *   *    *    *


                       JOINT MOTION AND ORDER OF DISMISSAL

MAY IT PLEASE THE COURT:

       Plaintiff, Martel D. Bailey, for herself, her heirs, legal representatives, assigns,

successors, representatives, employees, agents and attorneys, and defendant, Life Insurance

Company of North America, through their undersigned counsel, hereby stipulate and agree that

pursuant to a compromise reached between all parties, all claims plaintiff has asserted in this

matter against Life Insurance Company of North America, be and they are hereby dismissed,

with prejudice.

       WHEREFORE, the parties herein jointly move this Honorable Court to enter an Order

dismissing plaintiff’s claims with prejudice, in accordance with the parties' stipulation.



                                     Signatures on Next Page




                                                  1
     Case 2:18-cv-09859-MLCF-JCW Document 16 Filed 12/05/19 Page 2 of 2




Respectfully submitted,


s/ Reagan L. Toledano______________             s/ Lauren A. Welch
REAGAN L. TOLEDANO (#29687)                     LAUREN A. WELCH (#17199)
JAMES F. WILLEFORD (#13485)                     McCRANIE, SISTRUNK, ANZELMO,
WILLEFORD & TOLEDANO                            HARDY, McDANIEL & WELCH, L.L.C.
201 St. Charles Avenue, Suite 4208              909 Poydras Street, Suite 1000
New Orleans, LA 70170                           New Orleans, LA 70112
Telephone: (504) 582-1286                       Telephone: (504) 831-0946
Facsimile: (313) 692-5927                       Facsimile: (800) 977-8810
E-mail: rtoledano@willefordlaw.com              E-mail: lwelch@mcsalaw.com
Attorneys for Plaintiff, Martel D. Bailey       Attorneys for Defendant, Life Insurance
                                                Company of North America




                                            2
